Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 4/27/2020, 2/7/2022, 2/21/2022 and 6/17/2022 have been entered.

Election
Applicant’s election without traverse of Group I in the reply filed on 9/6/2022 is acknowledged.
Claims 9-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-8 are presented for examination on the merits. 
Priority
This application is a CIP of 16379456 (filed 4/9/2019 which claims benefit of 62/673,668 (filed 5/18/2018) and 62/655,040 (filed 4/9/2018).

Specification
The use of the trademark “Hoechst 33342” (page 3, line 20 and many other occurrences) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 appears to contain the trademark/trade names “Hoechst 33342”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a DNA dye and, accordingly, the identification/description is indefinite. Accordingly, “Hoechst 33342” is a tradename which should be replaced with its corresponding name/structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural phenomenon (law of nature). Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural phenomenon/law of nature. Claims direct to method steps of soring sperm DNA content with fluorescent dye. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the recited steps are well understood and routine (see 102 rejection below), and step of “determining the presence or absence…” is a mental step with a “natural correlation” between “determining…” and aberration, and the step of “culling…” is conditioned upon what may or may not happens (which is not require/essential, furthermore, obtaining gametes from the male with or without DNA aberration is already done before the assay is performed), accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011123166 (IDS).
WO’166 teaches a method of sperm sorting (page 1, title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 9, line 26++, for claim 2) in sheath fluid (page 9, line 29++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 9, line 34++, for claim 4); determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 12, line 21++ and page 3, line 31++ and Fig. 1); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 12, line 21++); and determining the presence (page 12, line 25++) and absence (page 12, line 24++) of DNA aberration/fragmentation from the gated individual events, removing sperm containing fragmented DNA (page 13, line 8++) which inherently obtaining sperm/gametes from the male if the absence of a DNA aberration/fragmentation is determined.. 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (page 13, line 2++).
For claim 7, the reference teaches detecting a peak to valley ratio on a histogram of fluorescence intensities (page 58, Fig. 8A-B).

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaysinskaya (Cytometry A, 2014, 85(6):556-565 or pages 1-19 as printed).
Gaysinskaya teaches a method of sperm sorting (page 1, title and abstract). 
For Claims 1 and 2-4: the reference teaches a method comprising: entraining sperm cells/nuclei stained with a DNA dye: Hoechst 33342 (page 1, abstract, line 8++ and page 4, 2nd paragraph, line 6++, for claim 2) in sheath fluid (which is required/inherently present in flow cytometric analysis, page 5, 6th full paragraph++) which orienting the entrained sperm cells/nuclei because during flow cytometry analysis the fluid has specific direction (for claim 3); exposing the entrained sperm cells/nuclei to electromagnetic radiation: laser beam (page 5, 6th full paragraph, line 2++, for claim 4); determining a forward fluorescence characteristic and a side fluorescence characteristic of individual events associated with the exposed sperm cells/nuclei (page 5, 6th full paragraph, line 5++, page 13, Fig. 1); gating the individual events based on the forward fluorescence characteristic and the side fluorescence characteristic with a criterion (no specific events and criterion is claimed, page 8, 1st full paragraph++, page 15, Fig. 2); and determining the absence of a DNA aberration from the gated individual events (such as different cell populations, page 8, 1st full paragraph, line 4++). 
For claim 5, the reference teaches the criterion encompasses a subpopulation of oriented sperm cells/nuclei (such as different cell populations, P, D, etc., page 15, Fig. 2).
For claim 7, the reference teaches detecting more than two peaks/modes on a histogram of fluorescence intensities (such as for 4C DNA content, left and right peaks, page 13, Fig. 1E, page 15, Fig. 2D(iii)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of WO’166 and Gaysinskaya.
WO’166 /Gaysinskaya teaches what is above as applied.
WO’166 /Gaysinskaya does not explicitly teach the sperm cells/nuclei from a first and a second mammalian species as recited in claim 6, detecting a difference between a peak to valley ratio on a histogram of fluorescence intensities from the first mammalian species and that from the second mammalian species as recited in claim 8. However, WO’166 teaches samples from different breeds of bulls (page 24, line 5++) and Gaysinskaya teaches comparative analysis of peaks from histogram fluorescence intensities of different species such as guinea pig, mouse and rat (page 7, 3rd full paragraph, line 8++) to determine DNA content/aberration and exclude haploid cells. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use sperm cells/nuclei from a first and a second mammalian species.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of analyzing fluorescence emission characteristics in sperm cells/nuclei and Gaysinskaya teaches comparative analysis of peaks from histogram fluorescence intensities of different species such as guinea pig, mouse and rat (page 7, 3rd full paragraph, line 8++) to determine DNA content and exclude haploid cells, therefore it is obvious for one of ordinary skill in the art to use sperm cells/nuclei from a first and a second mammalian species to determine DNA content/aberration with expected success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of sperm cells/nuclei from a first and a second mammalian species, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-3 of US patent 11413358. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to DNA dye stained sperm, while the instant application directs to method of analyzing fluorescence emission characteristics and the patent direct to composition comprising the dye and a aggregation-reducing compound, therefore the method instant application is rendered obvious of the patent.

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-8 of co-pending US application No. 16379456 (notice of allowance dated 9/15/2022). Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of analyzing fluorescence emission characteristics using DNA dye stained sperm, while the instant application also directs to determining the presence/absence of a DNA aberration and culling the male with DNA aberration and collecting gametes from male without DNA aberration, therefore the method instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3-5 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-2, 9 of co-pending US application No. 16815951. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of analyzing fluorescence emission characteristics of sperm using flow cytometry and collecting subpopulation of sperms, while the instant application also directs to determining the presence/absence of a DNA aberration and culling the male with DNA aberration, therefore the method instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653